June   0,   197Q



Dr. J. W. Edgar                         Opinion No. M-648
Commleeloner
Texas Education Agency                  Re:   Authority of a regional
301 East 11th Street                          education service center
Austin, Texas                                 to acquire and hold title
                                              to real property.
Dear Dr. Edgar:
          In your letter requesting an opinion from thle office,
you submit the following statement which we quote a% follows:
         "A Regional Education Service Center Is
    an area educational facility, organizational and
    physical, established by the State Board of Educa-
    tion under authority granted in Article 2654-3e,
    V.C.S. (Section 11.33, Texas Education Code) and    '
    pursuant to rules and regulations adopted by said
    Board In line with the provlsfons prescribed in
    Article 2654-3d, V.C.S. (Section 11.32, Texas
    Education Code). In addition to operating as
    the regional education media component authorfzed
    In Section 11.32, supra, the educational servfce
    center performs services expanded by Section 11.33
    to develop and provide a locally oriented base for
    cooperative educational planning, and to encourage
    the development of supplementary education services
    under Title III of the Elementary and Secondary Act.
           "The State Boa:rdhas designated 20 regions In
    Texas, each to be served by an education service
    center   and has adopted broad policies for establish-
    ing and Implementing the twenty centers. See enclosed
    copy of the State Plan containing adopted procedures
    and policies applicable thereto. - ~ ~
          "Region XIX Education Service Center, whose area


                            -3104-
Dr. J. W. Edgar, Page 2    (M-648)


     comprises El Paso and Hudspeth counties, desires
     to enter Into an agreement with the El Paso In-
     dependent School District, a participant in the
     center, to construct a facility for Region XIX
     Service Center use. Under the agreement the
     facility would be built by the El Paso School
     District presumably on district owned property,
     and would be paid for under a rent-to-own (lease-
     purchase) agreement by the Board of Directors
     of Region XIX from Center funds realized from
     sources other than the State. D 0 -"
            Based upon the above statement, you ask the following
question:
          "Legally, may a regional education service
     center acquire and hold title to real property?"
          Article 2654-3(e), Vernon's Civil Statutes, codified as
Section 11.33, Texas Education Code, which authorizes the es-
tablishment of regional educational service centers, reads as
follow%:
          "(a) The State Board of Education may pro-
     vide for the establishment and a procedure for
     the operation of Regional Education Service Cen-
     ters by rules and regulations adopted under this
     section and the provlsfons of Section ll.3Zp to
     provide educational services to school dfstrfcts
     and to coordinate educational planning In the
     region.
         "(b) The governfng board of each Regional
    EducatPon Service Center2 under rules and regula-
    tions of the State Board of Education, may enter
    Into contracts for grants from both public and
    private organfzatfons and to expend such funds
    for the specific purposes :inaccordance wfth the
    terms of the contract with the contracting agency."
          In your letter you advised thfs office that one of the
functions of a regional education service center is to operate as
a regional education media center whfch Is authorized to be es-
tablished by the provisions of Article 2654-3(d), Vernon's Civil
Statutes, codified as Section 1x,32, Texas Education Code.
          Previously, this offfce Iuled in Attorney General's
Opinion No. C-749 (1966) that   regional education media centers


                           -3105-
Dr. J. W. Edgar, Page 3 (M-648)


fall within the meaning of public school as defined by Article
2922-1, Vernon's Civil Statutes; thatployees      of the centers
are eligible for membership In the Teacher Retirement System
and such membership 1s required as a condition of employment
unless such employees are otherwise exem t. In addition, At-
torney General's Opinion No. M-149 (Wd      concluded that regional
education media centers are olltlcal subdlvlslons within the
provisions of Article 695g(l P , Vernon's Civil Statutes, and that
the employees of said polltlcal subdlvlslons are entitled to
social security coverage.
          Under the rule and regulation making authority granted
by the provisions of Sections 11.32(a) and 11.33(a), Texas
Education Code, the State Board of Education, In adopting regula-
tion 6.11 contained In the State Plan Procedures and Policies for
the Operation of Regional Education Service Centers, has directed
that the boards of directors of the regional education service
centers have the responslblllty for performing'the following
function:
          “6.11  Acquire, hold title and sell real
     property for service center puqJDsesIn accord-
     ance with statutes governing the authority of
     Boards of Trustees of Independent School Dls-
     trlcts."
          Article 11.32(g) of the Education Code declares that
"Title to and all educational media and property purchased by
the (Education Media) Center shall remain with and in the center."
(Parenthesis ours.)
          By the terms of Regulation 6.11 of the "State Plan,"
supra, the Boards of Directors of the respective centers must
acquire, hold title and sell real estate In accordance with the
statutes governing the authority of boards of trustees of in-
dependent school districts. In this regard, Section 23.26, Texas
Education Code, contains the general authority of the trustees
regarding rea 1 property. Section 23.26, Texas Education Code,
reads, In part, as follow%:
          "(a) The trustees shall constitute a body
     corporate and in the name of the school dlstrlct
     may acquire and hold real and personal property,
     sue and be sued, and receive bequests and dona-
     tions or other moneys of funds coming legally
     into their hands.



                          -3106-
Dr. J. W. Edgar, page 4 (~-648)


          II
               .   .   .



          "(c) All rights and titles to the school
     property of the district, whether real or personal,
     shall be vested In the trustees and their successors
     In office.


          Administrative rules and reuulatlons to be valid must
be within the authority conferred on ihe administrative agency.
Gerst v. Jefferson County Savings & Loan Ass'n., 390 S.W.2d 318
?,Tex.Clv.App.1965, error ref. n.r.e.). Also, It has been held
that a rule's orovlslons must be In harmony with the neneral
objective with-the act Involved. Qerst V.-Oak Cliff Savings &
Loan Ass'n., 432 S.W.2d 702 (Tex.Sup. 141iB). It Is evident
that the State Board of Education, under the provisions of
Sections 11.32 and 11.33, Texas Education Cod&, has the general
authority to establish regional centers whose function Is to
provide educational serv'lcesto participating school districts
and to coordinate educational planning In the regions. It IS
our opinion that the provisions of Regulation 6.11 of the "State
Plan" are in harmony with the functions and general objectives
of the centers. Consequently, we hold that Regulation 6.11 of
the "State Plan" Is valid.
          Valid rules and renulatlons of an administrative agency
promulgated pursuant to statite have the force and effect of-       -
legislation. Northeast Tarrant County Water Authority v. Board
of Water Engineers, 3b7 S 0W D2d '120 (Tex.Clv.App. 1963, no writ).
          On the basis of the foregoing authorities and discussion,
you are advised that a regional education service center may,
under the facts submitted, legally acquire and hold title to real
property.
                           SUMMARY
          A regional education service center may legally
     acquire and hold tftle to
                                 Ve


                               ~~q$4GI~
                                 Attorne   C&era1   of Texas


                               -3107-
Dr. J. W. Edgar, page 5    (M-648)


Prepared by Ivan R. Williams, Jr.
Assistant Attorney Qeneral
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Jack Goodman
Harold Kennedy
Ray McGregor
Jack Dlllard
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRKDWALKER
Executive Assistant
NOLA WRITE
First Assistant




                            -3108-